Order entered December 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00841-CV

           IN THE INTEREST OF B.H.W., L.A.W., AND R.L.W., CHILDREN

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-56186-2010

                                          ORDER
       We GRANT court reporter Indu Bailey’s request for extension of time to file the

reporter’s record and ORDER the record be filed no later than January 7, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE